DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 06/21/2022. Claims 1-10 are presented for examination.

Response to Arguments
2.    Applicant’s arguments with respect to the claim objections, the 35 USC 112(b) and 103(a) rejections of claims 1-10 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1-10, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Kurumisawa et al. (US 20060140477) discloses displaying an image (GD) to be printed on a desired printing medium (see par, 52) by using a desired printing apparatus (50) on a specific light emitting display (31 and/or 35). In particular, Kurumisawa discloses an image processing unit, incorporated in, for example, a portable device, a display device, a color printer, or the like, for performing image processing according to a determined correction amount. See par. 8. The color printer has functions of a print-image display and output apparatus that prints and outputs images. See par. 36. A user can use the color printer to directly perform image processing on the image data GD of the digital camera to print the image data GD without connecting the color printer to a personal computer or the like. The color printer has a display panel for displaying an image, and is used to allow the user to check (or "review") an image to be printed before printing it. See par. 46. An image processing control information GI is determined in view of, for example, the image data generating characteristics of the digital camera that generates the image data GD and the image output characteristics of the print-image display and output device, which is a function of the color printer. See par. 43.
In short, Kurumisawa  discloses an image data GD that are generated by a digital camera 10 and are to be printed by a color printer 50 (see paragraphs 36, 39, and 46), and not the generation of an image printing medium to which the image data GD is output.
In contrast, Applicant's claimed invention provides a dedicated measurement apparatus for measuring color temperature of the illumination light of an image that reflects the color temperature of the illumination light on a specific light emitting display.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a specification accepting section  displays, on the specific display, at least one of medium images which are images of the printing medium on which the image is to be printed, each of which corresponds to a tint of the printing medium illuminated with one of illumination light fluxes having a plurality of color temperatures, and which are associated with the color temperatures of the illumination light fluxes, and the specification accepting section further accepts specification of one of the medium images or one of the color temperatures (as supported by the original disclosure at paragraphs 21 and 23 and in Figures 4 and 5).
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-10. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/03/2022